DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn following the applicant’s amendment to the claim.
The rejection of claims 1, 6-8, and 10-12 under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2015/0171476) in view of Kim et al. (US Patent 7,241,536) is withdrawn following the cancelation of claims 1-10 and the applicant’s amendment to claim 11.
The Declarations under 37 CFR 1.132 filed on November 29, 2021 and January 04, 2022 show unexpected superior results for batteries comprising an electrolyte with a combination of TMSES and LiDFOP, when compared to batteries wherein the electrolyte comprises as additive only TMSES or only LiDFOP.
TMSES is trimethylsilyl ethanesulfonate of Chemical Formula 3a (see pages 25-26 of the specification and the amendment to the specification filed on June 11, 2020).
LiDFOP is lithium difluoro bis(oxalate)phosphate (see page 26 of the specification).
Therefore, claims 11 and 12 are allowed.
Claims 1-10 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722